Order entered February 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01388-CV

      PREMIER POOLS MANAGEMENT CORP. AND SHAN POOLS, INC. D/B/A
                  PREMIER POOLS AND SPAS, Appellants

                                               V.

                              PREMIER POOLS, INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07182

                                           ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellants’ motion to decrease the supersedeas bond. Pursuant to this Court’s

order dated November 12, 2014, the stay is lifted.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE